NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               MARTICE DESHAWN WALLACE, Appellant.

                             No. 1 CA-CR 18-0722
                              FILED 2-18-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-127900-001
                 The Honorable Jay R. Adleman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Law Office of Kyle T. Green, Tempe
By Kyle T. Green
Counsel for Appellant

Martice Deshawn Wallace, Eloy
Appellant
                            STATE v. WALLACE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised there are no meritorious
grounds for reversal. Wallace has filed a supplemental brief raising several
issues, which we address below. We also have an independent obligation
to review the entire record for reversible error, State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999), viewing the evidence in the light most favorable to
sustaining the convictions and resolving all reasonable inferences against
Wallace. State v. Guerra, 161 Ariz. 289, 293 (1989). Having reviewed the
entire record and considered the arguments Wallace raises, we find no
reversible error and affirm Wallace’s convictions and sentences.

                              BACKGROUND

¶2            While patrolling a light rail stop, a security officer saw
Wallace bleeding from an apparent “gash” to his head. After approaching
Wallace, the security officer radioed for assistance. A responding fireman
examined Wallace’s head wound and, given the amount of blood, called
for an ambulance.

¶3            Once the ambulance arrived, Wallace voluntarily got inside
and sat on a bench next to a gurney. Although he was instructed to lie down
on the gurney, Wallace refused.

¶4           When a paramedic told Wallace that he needed to lie down
for his own safety, Wallace became verbally abusive, grabbed trauma
shears―a particularly sharp scissor used for cutting clothing, belts, and
boots off injured patients in emergencies―and swung them at the
paramedics. Overhearing the commotion, a fireman opened the
ambulance’s side door, and Wallace jumped out. He was quickly disarmed,
however, and detained.




                                       2
                            STATE v. WALLACE
                            Decision of the Court

¶5            The State charged Wallace with two counts of aggravated
assault, both class three felonies.1 In his own defense, Wallace testified that
a paramedic struck him in the face while he was in the back of the
ambulance. He explained that he only grabbed the trauma shears to protect
himself because he was blind in one eye and his “biggest fear” was
sustaining an injury to his good eye.

¶6            After trial, a jury found Wallace guilty on both counts. The
jury also found two aggravating factors: (1) the offenses were dangerous,
and (2) Wallace was on felony probation at the time of the offenses. After
Wallace admitted two prior felony convictions, the superior court
sentenced him as a category 3 non-dangerous offender and imposed two
20-year maximum terms of imprisonment, each to run concurrently, with
no presentence incarceration credit.2

                                DISCUSSION

¶7            In his supplemental brief, Wallace raises numerous
challenges to his convictions. Distilled, he contends that: (1) the first
responders “conspired” against him and committed perjury to “conceal”
that they assaulted him inside the ambulance; (2) the prosecutor used his
statements in violation of Miranda3; (3) the State failed to disclose video
footage from inside the ambulance; (4) he was prejudiced when the jury
heard about his prior felony convictions; and (5) the court failed to instruct
the jury on in-court identification.

¶8             First, Wallace’s claims of perjury and conspiracy are issues of
witness credibility. Put differently, Wallace is questioning the honesty of
the first responders’ testimony at trial. “No rule is better established than
that the credibility of the witnesses and the weight and value to be given to
their testimony are questions exclusively for the jury.” State v. Clemons, 110
Ariz. 555, 556–67 (1974). “In this case, the jury heard each witness testify
and was able to evaluate his or her veracity.” See State v. Piatt, 132 Ariz. 145,


1      The State also alleged one count of refusing to provide a truthful
name when lawfully detained, a class two misdemeanor. The superior
court found Wallace not guilty as to this count.

2      At the same time, the superior court also sentenced Wallace for
violating his felony probation (CR 2016-151105-001), applying 656 days of
presentence incarceration credit to that sentence.

3      Miranda v. Arizona, 384 U.S. 436 (1966).


                                       3
                            STATE v. WALLACE
                            Decision of the Court

150–51 (1981). To the extent there was contradictory evidence, on review,
we resolve any conflicts against Wallace. State v. Girdler, 138 Ariz. 482, 488
(1983).

¶9             Next, Wallace claims the superior court erred by admitting
statements obtained before he was advised of his Miranda rights. A
defendant “is responsible for properly raising issues such as voluntariness
and Miranda compliance.” State v. Anaya, 170 Ariz. 436, 443 (App. 1991)
(finding no error when “the defendant failed to provide the court with any
factual basis for suppression of [his post-arrest statements]”). Here, Wallace
fails to specify any improperly introduced statements, and there is no
objective evidence in the record indicating any statements made by Wallace
were involuntary.

¶10           Wallace next asserts error because he “sought to obtain video
footage from inside the ambulance” throughout the case, and it was never
disclosed. Simply put, the State cannot disclose something that does not
exist. Wallace acknowledged that the video he sought did not exist in his
closing argument. We have no basis to find error for the State’s failure to
disclose a video that, per this record, does not exist.

¶11           Wallace also claims error because the court permitted the jury
to hear “the substance of a prior felony conviction,” but this argument is
not supported by the record. Arizona Rule of Evidence (“Rule”) 609(a)(1)(B)
requires a court to admit evidence of prior convictions for the purpose of
impeaching a witness’s honesty when the witness is a defendant and “the
probative value of the evidence outweighs its prejudicial effect.” Because
the superior court “is in the best position to balance the probative value of
challenged evidence against its potential for unfair prejudice,” it has broad
discretion in deciding admissibility. State v. Harrison, 195 Ariz. 28, 33, ¶ 21
(App. 1998), aff’d, 195 Ariz. 1 (1999). Here, the court found that “sanitizing”
the evidence of Wallace’s prior felonies met the Rule 609 standard, and we
find no abuse of discretion. The jury heard only the date and jurisdiction of
Wallace’s three prior felony convictions. Stated differently, the jury heard
neither the charges nor the underlying facts regarding any conviction. We
find no error in admitting the sanitized evidence of Wallace’s prior
convictions.

¶12           Lastly, Wallace contends the superior court erred when it
“failed to instruct the jury on in court identification.” While a party is
entitled to any instruction reasonably supported by the evidence, State v.
Johnson, 205 Ariz. 413, 417, ¶ 10 (App. 2003), a court does not commit
fundamental error by failing to provide an instruction that was neither


                                      4
                            STATE v. WALLACE
                            Decision of the Court

requested nor relevant to the issues raised at trial. See State v. Finch, 202
Ariz. 410, 415, ¶ 20 (2002). In this case, Wallace neither disputed his identity
nor requested a Desserault hearing.4 Because Wallace’s identity was never
raised as an issue at trial, the superior court did not commit fundamental
error by failing to provide the jury with an in-court identification
instruction

¶13            After a thorough review of the record, we find no reversible
error and no support for Wallace’s claims that the “entire criminal
proceeding” violated the United States Constitution. See Clark, 196 Ariz. at
541, ¶ 50. The record reflects Wallace was present, represented by counsel,
or appeared pro se with the assistance of advisory counsel, at all critical
stages of the proceedings against him. The evidence presented supports the
convictions, and the sentences imposed fall within the range permitted by
law. As far as the record reveals, these proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure and Wallace’s
constitutional and statutory rights. Therefore, we affirm Wallace’s
convictions and sentences.

¶14           Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Wallace of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Wallace has 30
days from the date of this decision to proceed, if he wishes, with a pro per
motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




4      State v. Dessureault, 104 Ariz. 380 (1969).


                                         5